DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11, 184,748. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are found in U.S. Patent No. 11, 184,748 with obvious wording variations. Take an example of comparing claim 1 of pending application and claim 1 of U.S. Patent No. 11, 184,748:
Pending Application 17/532868
U.S. Patent No.11,184,748
Claim 1, A method for performing unicast communication, by a first user equipment (UE), the method comprising: transmitting a direct communication request message using a profile for a PC5 unicast link; receiving, from a second UE, a response message using a profile generated based on a result of an establishment of a the PC5 unicast link; and transmitting, to the second UE, a data message over the PC5 unicast link based on the response message, wherein the profile includes at least one of: a Layer-2 identifier (ID) of the first UE, an application layer ID of the first UE, a Layer-2 ID of the second UE, an application layer ID of the second UE, a PC5 5th generation (5G) Quality of Service (QoS) Indicator (PQI), or a PC5 QoS Flow identifier (PFI) associated with the PQI.
Claim 1, A method for performing unicast communication, by a first user equipment (UE), the method comprising: transmitting a direct communication request message; receiving, from a second UE, a response message using a profile generated based on a result of an establishment of a PC5 unicast link; and transmitting, to the second UE, a data message over the PC5 unicast link based on the response message, wherein the profile includes at least one of: a Layer-2 identifier (ID) of the first UE, an application layer ID of the first UE, a Layer-2 ID of the second UE, an application layer ID of the second UE, a PC5 5.sup.th generation (5G) Quality of Service (QoS) Indicator (PQI), or a PC5 QoS Flow identifier (PFI) associated with the PQI.


4.	The claims of the instant application encompass the same subject matter except the instant “A method for performing unicast communication, by a first user equipment (UE), the method comprising: transmitting a direct communication request message using a profile for a PC5 unicast link” whereas the U.S. Patent No. 11, 184,748 claims are to “, A method for performing unicast communication, by a first user equipment (UE), the method comprising: transmitting a direct communication request message”. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the U.S. Patent No. 11, 184,748 “ the method comprising: transmitting a direct communication request message” as a “the method comprising: transmitting a direct communication request message using a profile for a PC5 unicast link” because it was well known to send messages to other mobile devices, using various links or attachments, to enable communication, where sending out broad direct request message vs. sending a direct request message per a PC5 link, where PC5 link is well known in V2X[vehicle to everything] communication.
Further, the instant claims obviously encompass the claimed invention of U.S. Patent No.
11, 184,748 and differ only in terminology. To the extent that the instant claims are broaden
and therefore generic to the claimed invention of U.S. Patent No. 11, 184,748, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
Allowable Subject Matter
5.	Claims 1-16 would be allowable if a terminal disclaimer is approved by USPTO, as set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar   can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647